DETAILED ACTION
Status of the Claims
Claims 44-59 are currently pending and are examined herein.
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 44-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,527,908 B2 (the ‘908 patent) in view of Winter et al.(WO 2004/101790 A1). 
L and VH domains that are identical to the present claims, save for the present invention is drawn to libraries of antibodies, wherein at least one antibody has the recited substitutions.  However, while the claims of the ‘908 patent teach all of the same mutations and aggregation parameters as the present claims, the ‘908 patent is silent on the creation of libraries of antibodies with the recited mutations.  Winter is drawn to creating libraries of antibodies with specific mutations introducing of aspartate or glutamate specifically to reduce aggregation in the resulting proteins (e.g. page 40, lines 23-25 and page 140 lines 18-20) including antibodies (e.g. as per page 20, lines 4-8).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to use the specific amino acid substitutions identified in the ‘908 patent as a basis to construct libraries as per Winter.  One of ordinary skill in the art would have been motivated to do so since Winter is particularly interested in proteins that do not aggregate (e.g. as per p. 10) and the ‘908 patent identifies simple methods to make such antibodies that have increased resistance to aggregation (e.g. as per claim 1 of the ‘908 patent).
One of ordinary skill in the art would have had a reasonable expectation of success in combining the references, since both are drawn to production of antibodies with reduced propensity for aggregation, both including substitution of specific amino acids (e.g. hydrophobic) with aspartic acid or glutamic acid residues.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639